     Case 3:20-cv-00687-RDM-MCC Document 45 Filed 08/10/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAUREEN PIEKANSKI,                             :      CIVIL NO. 3:20-CV-687
                                               :
                    Plaintiff,                 :
                                               :      (Judge Mariani)
             v.                                :
                                               :      (Magistrate Judge Carlson)
ALEX M. AZAR, II,                              :
                                               :
                    Defendant.                 :

                                       ORDER

      AND NOW this 10th day of August, 2020, with respect to the plaintiff’s

pending motion for summary judgment, considering all of the pending motions and

the recent notices filed by counsel, (Docs. 43 and 44), and further finding the briefing

of all motions is appropriate, IT IS ORDERED that the defendants shall file a

response to this motion within 21 days, on or before August 31, 2020.



                                                      S/Martin C. Carlson
                                                      Martin C. Carlson
                                                      United States Magistrate Judge
